

SHARE PURCHASE AGREEMENT


THIS AGREEMENT is dated as of the 15th day of March, 2006


BY AND BETWEEN:


NERA ASA, a company incorporated and existing under the laws of Norway, whose
address is a company incorporated and existing under the laws of Norway with
principal offices at Kokstadvegen 23, P.O. Box 7090, N-5020 Bergen, Norway, (the
“Seller”).


INTERLINK GLOBAL CORP., a corporation organized and existing under the Laws of
the State of Nevada, United States of America (the “Buyer”).


WHEREAS:


A. Seller has the right to sell and is the beneficial owner of all of the issued
and outstanding capital stock of COMMUNICATION NETWORKS HOLDINGS LTD., an
exempted company incorporated and existing under the laws of Bermuda, whose
registered office is at Cedar House, 41 Cedar Avenue, Hamilton HM 12, Bermuda,
(the “Parent Company”). At the time of the Closing, Nera will have taken all
steps to become the legal owner of the capital stock or cause the legal owner to
convey such stock.


B. Parent Company owns all of the issued and outstanding capital stock of
TELECOMUNICACIONES NGTV, S.A., a corporation organized and existing under the
Laws of the Bolivarian Republic of Venezuela (“NGTV”), and engaged in the
provision of telecommunication services in Venezuela.


C. Seller wishes to sell and Buyer wishes to purchase all of the issued and
outstanding capital stock of Parent Company (the “Shares”).


THIS AGREEMENT WITNESSES THAT the parties hereto have agreed as follows:



1.  
Definitions



As used in this Agreement, the following terms shall have the following
meanings, which shall apply to both the singular and plural of the defined
terms:



1.1.  
“Agreement” shall mean this Stock Purchase Agreement, together with the
Schedules and the Exhibits attached hereto, as the same may be amended,
supplemented or otherwise modified from time to time.




1.2.  
“Business Day” shall mean a day on which banks are open to the public in both
Caracas and New York.




1.3.  
“Closing Date” shall mean the date of execution of this Agreement by Seller and
Buyer.




1.4.  
“Companies” shall mean Parent Company and NGTV.




1.5.  
“Dollars” and “US$” shall mean the currency of legal tender in the United States
of America.




1.6.  
“Knowledge” shall mean (i) actual knowledge; or (ii) knowledge by an officer or
director of the Companies.

 

--------------------------------------------------------------------------------


 

1.7.  
“Material Adverse Effect” means an event or occurrence which has a material
adverse effect on the ability of Seller to consummate the sale the Shares as
contemplated hereby, or on the ability of Buyer to acquire or own the Shares.




1.8.  
“Shares” shall have the meaning ascribed thereto in the Whereas Clause “C” of
this Agreement.



2.  Sale and Purchase of the Shares


Subject to the terms of this Agreement, the Seller hereby sells as owner and the
Buyer hereby purchases the Shares free from any lien, charges and encumbrances,
and with all rights attaching to them. At the Closing, the Seller will deliver
100% of the stock of the Parent Company, which owns 100% of the stock of NGTV.


3.  Purchase Price for the Shares


The Buyer hereby agrees to pay Seller on the Closing Date the sum of One Million
Seven Hundred Fifty Thousand Dollars (US$ 1,750,000.00) as the purchase price
for the Shares (the “Cash Consideration”).


4.  Closing of the Transaction
 
The closing of the transactions contemplated by this Agreement shall take place
on the Closing Date, as this term is defined in Section 1 above. At the closing
, on the Closing Date (i) Buyer will deliver to Seller the Cash Consideration
described in Section 3 above, either by bank draft or by wire transfer of
immediately available funds to the following account of Seller: Beneficiary’s
Bank: Nordea Bank Norge ASA, Oslo, Norway. Swift Code: NDEANOKK. Beneficiary
Name: Nera ASA, Treasury Department. Account Number: 6019.04.41396 Currency
Code: USD; and (ii) Seller will deliver to Buyer the certificate of the Shares.


Buyer shall have the right to have a new certificate of the Shares issued to its
name by the secretary of the Parent Company in Bermuda.


5. Seller’s Representations and Warranties


The Seller hereby represents and warrants as follows:


(a)
The representations and warranties contained in this Section are true and
correct and so shall continue to be until one year after the Closing Date, it
being understood that each of said statements of facts, representations and
warranties have been deemed by the parties to be material and essential, and
shall survive the execution and delivery of this Agreement.



(b)
This Agreement and the documents and instruments executed by the Seller have
been or will be duly and validly executed by the Seller and constitute valid and
legally binding obligations of the Seller, enforceable in accordance with the
terms thereof.



(c)
Seller has the right to sell the Shares free and clear of any and all liens,
restrictions, options, voting trusts or agreements, proxies, encumbrances,
claims or charges of any kind whatsoever. Seller will have at the Closing
physical custody of the certificates evidencing all of the Shares. At the
Closing, there shall be no outstanding warrants, stock options or other rights
in third parties that would give rise to a claim on such Shares to any third
party. At Closing, and subject to the approval referred to in Section 9 below,
Buyer will acquire good and defensible title to the Shares, free and clear of
any and all liens, restrictions, options, voting trusts, or agreements, proxies,
encumbrances, claims or, to Sellers’ Knowledge, charges of any kind.

 
-2-

--------------------------------------------------------------------------------


 
(d)
The execution and delivery of this Agreement by the Seller and the performance
of the obligations contemplated herein, are within the corporate authority of
the Seller, are not in conflict with any resolution adopted by the Shareholders
Meeting or the Board of Directors of the Seller.



(e)
Seller shall forgive at the Closing all debt owed by the Parent Company and NGTV
to Seller in the approximate amount of US$ 12,000,000.00.  A list of the debt to
be forgiven is attached as Schedule 1.

 
6. Buyer's Representations and Warranties


The Buyer represents to the Seller as follows:


(a)
The representations and the warranties and the statements of fact contained
herein are true and correct and so shall continue to be until one year after the
Closing Date, it being understood that each of said statements of facts,
representations and warranties have been deemed by the parties to be material
and essential, and shall survive the execution and delivery of this Agreement;



(b)
The Buyer has and will have full power and authority to enter into and perform
its obligations under this Agreement;



(c)
This Agreement constitute and/or will constitute a valid and binding obligation
of the Buyer, enforceable against the Buyer in accordance with their respective
terms, subject to limitations with respect to enforcement imposed by law in
connection with bankruptcy, insolvency, reorganisation or other laws affecting
creditors' rights generally, and, to the extent that equitable remedies such as
specific performance and injunctions are available, subject to such equitable
remedies as may be granted in the discretion of the court from which they are
sought;



(d)
Buyer has knowledge of the Distribution Agreement that was executed among
Seller, Parent Company, NGTV and NGTV’s Management Team (“MT”) on July 20, 2001
(the “Distribution Agreement”).



(e)
Buyer is aware that Section VIII “Distribution Terms” of the Distribution
Agreement sets forth the priority order in which the proceeds received by Seller
as a consequence of the eventual sale of NGTV’s Shares or the assets thereof
shall be allocated.



(f)
All the information received by Buyer in connection with the Distribution
Agreement has been disclosed by Seller in strict and absolute confidentiality.

 
7. Due Diligence


The Buyer acknowledges that it has completed to its satisfaction and prior to
the execution of this Agreement a due diligence of the relevant information
related to Parent Company and NGTV, as well as of all other material information
in connection with this Agreement. The due diligence has included, without
limitation, the review of the corporate files, financial statements, existing
and pending litigations, material contracts, as well as any other relevant
information of the Companies.
 
-3-

--------------------------------------------------------------------------------


 
As a result of the due diligence completed by the Buyer, the Buyer expressly
acknowledges that (i) the Seller’s representations and warranties are limited to
those mentioned in Section 5 above; and (ii) the purchase price of the Shares
has been agreed as described in Section 3 above.


Notwithstanding the foregoing, attached as Exhibits to this Agreement are the
following:



1.  
Exhibit A - Summary of financial information 31.12.2005




2.  
Exhibit B - Account receivables consolidated as of 31.12. 2005.



It is expressly understood that Seller neither warrants nor in any other way
acknowledges the accuracy of the information contained in the Exhibits, and
assumes no obligation whatsoever in connection with such Exhibits
 
It is also expressly understood that Seller will have no liability (for
indemnification or otherwise) with respect to additional matters governed under
this Agreement for amounts exceeding the Cash Consideration actually received by
Seller.
 
8. No Other Representations 
 
Except for the representations and warranties contained in articles 5 and 6
hereof, neither Seller, Buyer, nor any other person or entity acting on behalf
thereof, makes any representation or warranty, express or implied.
 
9. Buyer’s Commitment after Closing
 
The Buyer expressly agrees to inject into NGTV within 150 days following the
Closing Date the amount of Two Million Dollars (US$ 2,000,000.00) in order to
fund investment and working capital needs of NGTV (the “Post Closing
Contribution”). It is expressly understood that, of the total Post Closing
Contribution, Nine Hundred Seventy Nine Thousand One Hundred Seventy Nine
Dollars (US$ 979,179.00) will be exclusively used by Buyer to pay outstanding
unpaid salaries and severances of NGTV.
 
Buyer’s failure to perform the Post Closing Contribution shall entitle Seller to
terminate this Agreement by means of a written notice addressed and delivered to
Buyer, in accordance with the provisions of Clause 12 of this Agreement. It is
expressly understood that in the event of termination of the Agreement upon
Buyer’s default, Seller shall be able to retain, as a penalty clause, the Cash
Consideration as indemnification for such default, without impairing or limiting
the right of Seller to seek any other available remedy.
 
10. Notices


Any notice or other communication required or permitted to be given to any of
the parties to this Agreement shall be in writing. Any such notice shall be
deemed to have been duly given or made when it shall be delivered by hand, post,
recorded delivery, telecopier or telex to such parties at the address specified
below:


To the Seller:
NERA ASA
 
Kokstadvegen 23
 
P.O. Box 7090, N-5020 Bergen
 
Norway
 
Attn.: Mr. Thor Jernes
 
Fax: (47) 55225299

 
-4-

--------------------------------------------------------------------------------




To the Buyer:
Interlink Global Corp.
 
6205 Lagoon Dr.
 
Suite 110
 
Miami, FL 33126
 
United States Of America
 
Attn.: Mr. Ron Williams
 
Phone: (305) 261-2007
 
Fax: (305) 261-2250

 
Or to such other address as a party may from time to time direct in writing.


Any notice delivered personally shall be deemed to have been received on the
date of delivery. Any notice which is sent by overnight courier shall be deemed
to have been received three (3) Business Days following the date of its deposit.
Any notice sent by cable, telex, telecopier or other mode of representing or
reproducing words in a legible and non-transitory form shall be deemed to have
been served twenty-four hours after its dispatch.


In computing the date when notice must be given under any provisions requiring a
specified number of days notice of any other event, the date of giving the
notice shall be excluded and the date of the other event shall be included.


Any person entitled to notice pursuant to this Agreement may at any time waive
any such notice, or waive or abridge the time for any notice required to be
given to him hereunder, such waiver or abridgement, whether given before or
after the event of which notice is required to be given, shall cure any default
in the giving or in the time of such notice, as the case may be. Any such waiver
or abridgement shall be in writing.


11. Distribution Agreement


Buyer expressly declares that in its character of new sole shareholder of Parent
Company, and controlling company of NGTV, Parent Company and/or NGTV shall make
no use whatsoever of the provisions set forth in the Distribution Agreement.
Consequently, Buyer agrees to waive any right that Parent Company or NGTV may
have under the Distribution Agreement.


Buyer further undertakes to refrain from selling its Shares of Parent Company
and/or NGTV in the future unless the prospective purchaser of the Shares agrees
to assume obligations similar to the contained in this Clause.


Buyer shall be liable before Seller in the event of Buyer’s failure to comply
with the obligations and waivers assumed herein.


12. Release


At the Closing Date, Seller shall waive and settle any claims it may have
against Parent Company and/or NGTV. In addition, Seller shall irrevocably waive
any rights to any existing or future claims, offsets, actions, causes of action,
suits, debts, sums of moneys and demands whatsoever which may have against
Parent Company and NGTV.


13. Confidentiality and No Publication
 
-5-

--------------------------------------------------------------------------------


 
The parties hereby agree to keep confidential all materials and information
acquired or received hereunder and prevent the disclosure of such information to
any third party, except such information that is generally available to the
public or as is required by regulatory authorities with jurisdiction over the
parties to this Agreement or unless such disclosure is authorized in writing by
the other party. The terms of this Agreement and the information acquired in
connection with the Agreement may be disclosed only with the consent of each of
the parties hereto.


14. Entire Agreement


This Agreement constitutes the entire agreement among the parties hereto and
supersedes all prior agreements and understandings, oral or written, by and
among the parties hereto with respect to the matters dealt with herein.


15. Amendment


This Agreement may not be amended or modified, except by written instrument
signed by the relevant parties hereto.


16. Assignment


Neither this Agreement nor the rights or obligations of any party hereto shall
be capable of assignment without the prior consent in writing of all other
parties hereto.


17. Severability


The invalidity of any term or condition of this Agreement or any covenant herein
contained on the part of any party shall not affect the validity of any other
term, condition or covenant hereof or herein contained.


18. Enurement


This Agreement shall enure to the benefit of, and be binding upon, all parties
hereto and their heirs, executors, administrators, successors, legal personal
representatives and permitted assigns.


19. Fees and Expenses


Each Party shall bear its own expenses, including all fees and costs of
accountants, legal counsels and other advisors incurred at any time in
connection with negotiation, preparation, execution, performance of and
compliance with this Agreement.
 
21. Counterparts


This Agreement may be executed in any number of counterparts and all of such
counterparts so executed shall be deemed to be an original and all such
counterparts together shall for all purposes constitute one agreement,
notwithstanding that all parties are not signatory to the same counterparts.
Notwithstanding the date of execution of each counterpart, each counterpart
shall be deemed to bear the date as of the date first above written.


22. Friendly Settlements


Each of the parties hereto has executed this Agreement in good faith.
Consequently, the parties expressly agree that any dispute, claim or controversy
arising out of or relating to this Agreement, shall, to the possible extent, be
settled by the parties by friendly resolutions mutually achieved by the parties.
 
-6-

--------------------------------------------------------------------------------


 
23. Governing Law and Submission to Jurisdiction


This Agreement shall be governed by, and construed in accordance with, the laws
of the United Kingdom and the parties hereby irrevocably submit to the
non-exclusive jurisdiction of the Courts of the United Kingdom.


IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
under hand as of the date first above written.


 

        NERA ASA  
   
   
    By:   /s/ Thor Jernaes  

--------------------------------------------------------------------------------

Name: Thor Jernaes    

        INTERLINK GLOBAL CORP.  
   
   
    By:   /s/ Anastasios Kyriakides  

--------------------------------------------------------------------------------

Name: Anastasios Kyriakides     





-7-

--------------------------------------------------------------------------------

